The State of TexasAppellee/s




                                 Fourth Court of Appeals
                                         San Antonio, Texas
                                                 March 11, 2014

                                              No. 04-13-00836-CR

                                                 Luis GUDINO,
                                                   Appellant

                                                         v.

                                           THE STATE OF TEXAS,
                                                 Appellee

                          From the 379th Judicial District Court, Bexar County, Texas
                                        Trial Court No. 2010CR8499
                                   Honorable Ron Rangel, Judge Presiding

                                                  O R D E R

         On March 7, 2014, court reporter Amy Hinds Alvarado filed a notification of late reporter’s record.
The reporter’s record was originally due on January 7, 2014. On, we granted the reporter an extension of 60
days in which to file the reporter’s record. The reporter has requested an additional 30 days to file the record,
stating that her laptop and thumb drive were stolen. The request is GRANTED. The court reporter is
ORDERED to file the reporter’s record with this court not later than April 7, 2014.
         If the reporter’s record is not filed with this court by April 7, 2014, any requests for additional time to
file the record must be accompanied by a signed, written status report. The report must comply with the
following requirements:

        •    describe the transcript by day with the date, description, page counts, and remarks for each day;
        •    list the page counts for the total number of pages, the number of pages edited, proofread, and
             formatted into the required electronic form (including bookmarks); and
        •    describe any problems the court reporter reasonably believes may delay the completion of the
             record beyond the requested date.
The report may describe any unusual aspects of the record. A preferred form for the status report, with an
accompanying example, is attached to this order.

                                                              _________________________________
                                                              Rebeca C. Martinez, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on this
11th day of March, 2014.


                                                              ___________________________________
                                                              Keith E. Hottle
                                                              Clerk of Court